
	
		II
		111th CONGRESS
		1st Session
		S. 914
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish an independent Cures Acceleration Network
		  agency, to sponsor promising translational research to bridge the gap between
		  laboratory discoveries and life-saving therapies, to reauthorize the National
		  Institutes of Health, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cures Acceleration Network and
			 National Institutes of Health Reauthorization Act of
			 2009.
		2.Cures
			 Acceleration Network
			(a)DefinitionsIn
			 this section—
				(1)the term
			 medical product means a drug, device, biological product, or
			 product that is a combination of drugs, devices, and biological
			 products;
				(2)the terms
			 drug and device have the meanings given such terms in
			 section 201 of the Federal Food, Drug, and Cosmetic Act; and
				(3)the term
			 biological product has the meaning given such term in section 351
			 of the Public Health Service Act.
				(b)Establishment
			 of the Cures Acceleration NetworkThere is established an
			 independent agency to be known as the Cures Acceleration Network (referred to
			 in this section as CAN), which shall—
				(1)be under the
			 direction of a CAN Review Board (referred to in this section as the
			 Board), described in subsection (d); and
				(2)award grants and
			 contracts to eligible entities, as described in subsection (e), to accelerate
			 the development of cures and treatments of diseases, including through the
			 development of medical products and behavioral therapies.
				(c)FunctionsThe
			 functions of the CAN are to—
				(1)identify and
			 promote revolutionary advances in basic research, translating scientific
			 discoveries from bench to bedside;
				(2)award grants and
			 contracts to eligible entities;
				(3)provide the
			 resources through grants and contracts necessary for independent investigators,
			 research organizations, biotechnology companies, academic research
			 institutions, and other entities to develop medical products for the treatment
			 and cure of diseases and disorders;
				(4)reduce the
			 barriers between laboratory discoveries and clinical trials for new
			 therapies;
				(5)facilitate
			 priority review in the Food and Drug Administration for the medical products
			 funded by the CAN; and
				(6)accept donations,
			 bequests, and gifts to the CAN.
				(d)CAN
			 Board
				(1)EstablishmentThere
			 is established a Cures Acceleration Network Review Board (referred to in this
			 section as the Board), which shall direct the activities of the
			 Cures Acceleration Network.
				(2)Membership
					(A)In
			 general
						(i)AppointmentThe
			 Board shall be comprised of 24 members who are appointed by the President and
			 who serve at the pleasure of the President.
						(ii)Chairperson
			 and Vice ChairpersonThe President, by and with the advice and
			 consent of the Senate, shall designate, from among the 24 members appointed
			 under clause (i), one Chairperson of the Board (referred to in this section as
			 the Chairperson) and one Vice Chairperson.
						(B)Terms
						(i)In
			 generalEach member shall be appointed to serve a 4-year term,
			 except that any member appointed to fill a vacancy occurring prior to the
			 expiration of the term for which the member's predecessor was appointed shall
			 be appointed for the remainder of such term.
						(ii)Consecutive
			 appointments; maximum termsA member may be appointed to serve
			 not more than 3 terms on the Board, and may not serve more than 2 such terms
			 consecutively.
						(C)Qualifications
						(i)In
			 generalThe President shall appoint individuals to the Board
			 based solely upon the individual's established record of distinguished service
			 in one of the areas of expertise described in clause (ii). Each individual
			 appointed to the Board shall be of distinguished achievement and have a broad
			 range of disciplinary interests.
						(ii)ExpertiseThe
			 President shall select individuals based upon the following
			 requirements:
							(I)For each of the
			 fields of—
								(aa)basic
			 research;
								(bb)medicine;
								(cc)biopharmaceuticals;
								(dd)discovery and
			 delivery of medical products;
								(ee)bioinformatics
			 and gene therapy;
								(ff)medical
			 instrumentation; and
								(gg)regulatory
			 review and approval of medical products,
								the
			 President shall select at least 1 individual who is eminent in such
			 fields.(II)At least 4
			 individuals shall be recognized leaders in professional venture capital or
			 private equity organizations and have demonstrated experience in private equity
			 investing.
							(III)At least 8
			 individuals shall represent disease advocacy organizations.
							(3)Ex-officio
			 members
					(A)AppointmentIn
			 addition to the 24 Board members described in paragraph (2), the President
			 shall appoint as ex-officio members of the Board—
						(i)a
			 representative of the National Institutes of Health, recommended by the
			 Secretary of the Department of Health and Human Services;
						(ii)a
			 representative of the Office of the Assistant Secretary of Defense for Health
			 Affairs, recommended by the Secretary of Defense;
						(iii)a
			 representative of the Office of the Under Secretary for Health for the Veterans
			 Health Administration, recommended by the Secretary of Veterans Affairs;
						(iv)a
			 representative of the National Science Foundation, recommended by the Chair of
			 the National Science Board; and
						(v)a
			 representative of the Food and Drug Administration, recommended by the
			 Commissioner of Food and Drugs.
						(B)TermsEach
			 ex-officio member shall serve a 3-year term on the Board, except that the
			 Chairperson may adjust the terms of the initial ex-officio members in order to
			 provide for a staggered term of appointment for all such members.
					(4)Responsibilities
			 of the BoardThe Board shall—
					(A)advise the
			 Chairperson with respect to policies, programs, and procedures for carrying out
			 the Chairperson's duties; and
					(B)review
			 applications for grants and contracts under subsection (e) and make
			 recommendations to the Chairperson.
					(5)Authority of
			 the ChairpersonThe Chairperson may—
					(A)prescribe
			 regulations regarding the manner in which the Chairperson's duties shall be
			 carried out, as the Chairperson determines necessary;
					(B)appoint
			 employees, subject to civil service laws, as necessary to carry out the
			 Chairperson’s functions;
					(C)define the
			 duties, and supervise and direct the activities, of any employees appointed
			 under subparagraph (B);
					(D)use experts and
			 consultants, including a panel of experts who may be employed as authorized by
			 section 3109 of title 5, United States Code;
					(E)accept and
			 utilize the services of voluntary and uncompensated personnel and reimburse
			 such personnel for travel expenses, as described in paragraph (7)(B);
					(F)make advance,
			 progress, or other payments without regard to section 3324 of title 31, United
			 States Code;
					(G)rent office space
			 in the District of Columbia for use by the CAN;
					(H)enter into
			 agreements with other Federal agencies to carry out oversight of the grant
			 program under subsection (e), which agreements may include provisions for
			 financial reimbursement for the oversight provided by such agencies; and
					(I)make other
			 necessary expenditures.
					(6)Meetings
					(A)In
			 generalThe Board shall meet 4 times per calendar year, at the
			 call of the Chairperson.
					(B)Quorum;
			 requirements; limitations
						(i)QuorumA
			 quorum shall consist of a total of 13 members of the Board, excluding
			 ex-officio members, with diverse representation as described in clause
			 (iv).
						(ii)Chairperson or
			 Vice ChairpersonEach meeting of the Board shall be attended by
			 either the Chairperson or the Vice Chairperson.
						(iii)LimitationNo
			 member or ex-officio member of the Board may attend more than 2 meetings of the
			 Board each calendar year with the exceptions of the Chairperson and Vice
			 Chairperson, who may attend all such meetings.
						(iv)Diverse
			 representationAt each meeting of the Board, there shall be not
			 less than one scientist, one representative of a disease advocacy organization,
			 and one representative of a professional venture capital or private equity
			 organization.
						(7)Compensation
			 and travel expenses
					(A)CompensationMembers
			 shall receive compensation at a rate to be fixed by the Chairperson but not to
			 exceed a rate equal to the daily equivalent of the annual rate of basic pay
			 prescribed for level IV of the Executive Schedule under section 5315 of title
			 5, United States Code, for each day (including travel time) during which the
			 member is engaged in the performance of the duties of the Board. All members of
			 the Board who are officers or employees of the Untied States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
					(B)Travel
			 expensesMembers of the Board shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for persons
			 employed intermittently by the Federal Government under section 5703(b) of
			 title 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Board.
					(e)Grant
			 program
				(1)Grants and
			 contractsThe Chairperson shall, through the Board of the CAN,
			 award grants and contracts to eligible entities to assist such entities in
			 carrying out projects described in paragraph (3).
				(2)Award
			 processThe Chairperson of the Board may award a grant or
			 contract under this subsection to an eligible entity only upon the approval of
			 a majority of a quorum of the Board.
				(3)Use of
			 fundsFunds awarded under this subsection shall be used—
					(A)to accelerate the
			 development of cures and treatments, including through the development of
			 medical products, behavioral therapies, and biomarkers that demonstrate the
			 safety or effectiveness of medical products; or
					(B)to help the award
			 recipient establish protocols that comply with Food and Drug Administration
			 standards and otherwise permit the recipient to meet regulatory requirements at
			 all stages of development, manufacturing, review, approval, and safety
			 surveillance of a medical product.
					(4)Eligible
			 entitiesTo receive a grant or contract under this subsection, an
			 entity shall—
					(A)be—
						(i)an
			 individual;
						(ii)a group of
			 individuals; or
						(iii)a
			 public or private entity, which may include a private or public research
			 institution, an institution of higher education, a medical center, a
			 biotechnology company, a pharmaceutical company, a disease advocacy
			 organization, a patient advocacy organization, or an academic research
			 institution;
						(B)submit an
			 application containing—
						(i)a
			 detailed description of the project for which the entity seeks such grant or
			 contract;
						(ii)a
			 timetable for such project;
						(iii)an assurance
			 that the entity will submit—
							(I)interim reports
			 describing the entity's—
								(aa)progress in
			 carrying out the project; and
								(bb)compliance with
			 all provisions of this section and conditions of receipt of such grant or
			 contract; and
								(II)a final report
			 at the conclusion of the grant period, describing the outcomes of the project;
			 and
							(iv)a
			 description of the protocols the entity will follow to comply with Food and
			 Drug Administration standards and regulatory requirements at all stages of
			 development, manufacturing, review, approval, and safety surveillance of a
			 medical product; and
						(C)provide such
			 additional information as the Chairperson may require.
					(5)Study sections
			 of the Center for Scientific Review
					(A)In
			 generalThe Chairperson may enter into an interagency agreement
			 with the Center for Scientific Review within the National Institutes of Health
			 to use the study sections of such Center to review applications submitted under
			 paragraphs (4)(B) and additional information submitted under (4)(C) and to make
			 recommendations to the Board. The Chairperson shall promulgate regulations and
			 procedures to—
						(i)ensure that each
			 study section reviewing applications is composed of diverse members, as
			 described in subparagraph (B);
						(ii)require such
			 study sections to create written records summarizing—
							(I)all meetings and
			 discussions of the study section; and
							(II)the
			 recommendations made by such study section to the Board; and
							(iii)make the
			 records described in clause (ii) available to the public in a manner that
			 protects the privacy of applicants and panel members and any proprietary
			 information from applicants.
						(B)MembershipThe
			 Chairperson shall ensure that the study sections of the Center for Scientific
			 Review that review applications submitted under this subsection are selected
			 solely on the basis of established records of distinguished service and
			 include—
						(i)for
			 each of the fields of—
							(I)basic
			 research;
							(II)medicine;
							(III)biopharmaceuticals;
							(IV)discovery and
			 delivery of medical products;
							(V)bioinformatics
			 and gene therapy; and
							(VI)medical
			 instrumentation,
							at least 2
			 individuals with expertise in such fields;(ii)at
			 least 3 representatives of professional venture capital or private equity
			 organizations with demonstrated experience in private equity investing;
			 and
						(iii)at least 3
			 representatives of disease advocacy organizations.
						(C)Financial
			 compensationAny agreement under subparagraph (A) shall include
			 an arrangement whereby the Chairperson reimburses the Center for Scientific
			 Review for the services provided under such subparagraph.
					(6)Awards
					(A)The Cures
			 Acceleration Partnership Awards
						(i)Initial award
			 amountEach award under this subparagraph shall be not more than
			 $15,000,000 per project for the first fiscal year for which the project is
			 funded, which shall be payable in one payment, except that the Chairperson of
			 the Board may increase the award amount for an eligible entity if the Board so
			 determines by a majority vote.
						(ii)Funding in
			 subsequent fiscal yearsAn eligible entity receiving an award
			 under clause (i) may apply for additional funding for such project by
			 submitting to the Board the information required under subparagraphs (B) and
			 (C) of paragraph (4). The Chairperson may fund a project of such eligible
			 entity in an amount not to exceed $15,000,000 for a fiscal year subsequent to
			 the initial award under clause (i) if the Board so determines by majority
			 vote.
						(iii)Matching
			 fundsAs a condition for receiving a grant or contract under this
			 subparagraph, an eligible entity shall contribute to the project non-Federal
			 funds in the amount of $1 for every $3 awarded under clauses (i) and (ii),
			 except that the Chairperson may waive or modify such matching requirement by a
			 majority vote of the Board.
						(B)The Cures
			 Acceleration Grant Awards
						(i)Initial award
			 amountEach award under this subparagraph shall be not more than
			 $15,000,000 per project for the first fiscal year for which the project is
			 funded, which shall be payable in one payment, except that the Chairperson of
			 the Board may increase the award amount for an eligible entity if the Board so
			 determines by a majority vote.
						(ii)Funding in
			 subsequent fiscal yearsAn eligible entity receiving an award
			 under clause (i) may apply for additional funding for such project by
			 submitting to the Board the information required under subparagraphs (B) and
			 (C) of paragraph (4). The Chairperson may fund a project of such eligible
			 entity in an amount not to exceed $15,000,000 for a fiscal year subsequent to
			 the initial award under clause (i) if the Board so determines by majority
			 vote.
						(7)Suspension of
			 awards for defaults, noncompliance with provisions and plans, and diversion of
			 funds; repayment of fundsThe Chairperson may suspend the award
			 to any entity upon noncompliance by such entity with provisions and plans under
			 this section or diversion of funds.
				(8)AuditsThe
			 Chairperson may enter into agreements with other entities to conduct periodic
			 audits of the projects funded by grants or contracts awarded under this
			 subsection.
				(9)Closeout
			 proceduresAt the end of a grant or contract period, a recipient
			 shall follow the closeout procedures under section 74.71 of title 45, Code of
			 Federal Regulations (or any successor regulation).
				(f)StaffThe
			 CAN may employ such officers and employees (including experts and consultants),
			 appointed by the Chairperson, as may be necessary to enable the CAN to carry
			 out its functions under this section, and may employ and fix the compensation
			 of such officers and employees.
			(g)Gifts,
			 bequests, and devises
				(1)In
			 generalThe CAN may accept donations, bequests, and devises, with
			 or without conditions, and transfers for tax purposes, for the purpose of
			 aiding or facilitating the work of the CAN subject to the following:
					(A)In any case in
			 which money or other property is donated, bequeathed, or devised to the CAN
			 without designation for the benefit of which such property is intended, and
			 without condition or restriction other than that such property be used for the
			 purposes of the CAN, such property shall be deemed to have been donated,
			 bequeathed, or devised to the CAN and the Chairperson shall have authority to
			 receive such property.
					(B)In any case in
			 which any money or other property is donated, bequeathed, or devised to the CAN
			 with a condition or restriction, such property shall be deemed to have been
			 donated, bequeathed, or devised to the CAN whose function it is to carry out
			 the purpose or purposes described, or referred to, by the terms of such
			 condition or restriction, and the Chairperson shall have authority to receive
			 such property.
					(C)For the purposes
			 of subparagraph (B), if one or more of the purposes of such a condition or
			 restriction is covered by the functions of the CAN, or if some of the purposes
			 of such a condition or restriction are covered by the CAN, the Board shall
			 determine an equitable manner for distribution by the CAN of the property so
			 donated, bequeathed, or devised.
					(D)For the purpose
			 of Federal income tax, gift tax, and estate tax laws, any money or other
			 property donated, bequeathed, or devised to the Chairperson pursuant to
			 authority derived under this subsection shall be deemed to have been donated,
			 bequeathed, or devised to, or for the use of, the United States.
					(h)Conflicts of
			 interest
				(1)In
			 generalThe Chairperson shall develop and enforce conflict of
			 interest policies for the CAN and shall respond in a timely manner when such
			 policies have been violated by a recipient of funds provided under a grant or
			 contract awarded under this section.
				(2)Information
					(A)In
			 generalIn the case in which the principal investigator for a
			 recipient described under subparagraph (B) has a conflict of interest, the
			 Chairperson shall require the recipient to provide to the Chairperson the
			 following information:
						(i)The
			 degree of the primary investigator's financial interest, estimated to the
			 nearest $1,000.
						(ii)A
			 detailed report explaining how the recipient will manage the primary
			 investigator's conflict of interest.
						(B)RecipientA
			 recipient described in this subparagraph is a recipient—
						(i)of
			 a grant or contract awarded under subsection (e); and
						(ii)that receives
			 more than $250,000 under such grant or contract.
						(i)Authorization
			 of appropriationsFor purposes of carrying out this section,
			 there are authorized to be appropriated—
				(1)for fiscal year
			 2010, $1,000,000,000 for awards described under subsection (e)(6)(A), including
			 associated administrative costs;
				(2)for fiscal year
			 2010, $1,000,000,000 for awards described under subsection (e)(6)(B), including
			 associated administrative costs; and
				(3)such sums as may
			 be necessary for subsequent fiscal years.
				3.Organization of
			 national institutes of health
			(a)Redesignation
			 of center on minority health and health disparitiesTitle IV of
			 the Public Health Service Act (42 U.S.C. 281 et seq.) is amended—
				(1)by redesignating
			 subpart 6 of part E as subpart 20;
				(2)by transferring
			 subpart 20, as so redesignated, to part C of such title IV;
				(3)by inserting
			 subpart 20, as so redesignated, after subpart 19 of such part C; and
				(4)in subpart 20, as
			 so redesignated—
					(A)by redesignating
			 sections 485E through 485H as sections 464z–3 through 464z–6,
			 respectively;
					(B)by striking
			 National Center on Minority Health and Health Disparities each
			 place such term appears and inserting National Institute on Minority
			 Health and Health Disparities; and
					(C)by striking
			 Center each place such term appears and inserting
			 Institute.
					(b)Purpose of
			 InstituteSubsection (h) of section 464z–3 of the Public Health
			 Service Act, as so redesignated, is amended—
				(1)in paragraph (1),
			 by striking research endowments at centers of excellence under section
			 736. and inserting the
			 following:
					
						research
			 endowments—(1)at centers of
				excellence under section 736; and
						(2)at centers of
				excellence under section 464z–4.
						;
				and
				(2)in paragraph
			 (2)(A), by striking average and inserting
			 median.
				(c)Technical
			 amendmentSection 401(b)(24) of the
			 Public Health Service Act (42 U.S.C.
			 281(b)(24)) is amended by striking Center and inserting
			 Institute.
			(d)Conforming
			 amendmentSubsection (d)(1) of section 903 of the Public Health
			 Service Act (42 U.S.C. 299a–1(d)(1)) is amended by striking section
			 485E and inserting section 464z–3.
			4.Conflicts of
			 interestSection 402 of the
			 Public Health Service Act (42 U.S.C. 282) is amended by adding at the end the
			 following:
			
				(m)Enforcement of
				conflict of interest policies
					(1)In
				generalThe Director shall develop and enforce the conflict of
				interest policies for the National Institutes of Health and shall respond in a
				timely manner when such policies have been violated by a recipient of funds
				provided under a grant or contract awarded under this title.
					(2)Information
						(A)In
				generalIn the case in which the principal investigator for a
				recipient described under subparagraph (B) has a conflict of interest, the
				Director shall require the recipient to provide to the Director the following
				information:
							(i)The degree of the
				primary investigator's financial interest, estimated to the nearest
				$1,000.
							(ii)A detailed
				report explaining how the recipient will manage the primary investigator's
				conflict of interest.
							(B)RecipientA
				recipient described in this subparagraph is a recipient—
							(i)of a grant or
				contract awarded under this title; and
							(ii)that receives
				more than $250,000 under such grant or
				contract.
							.
		5.Authorization of
			 appropriations
			(a)Authorization
			 of appropriationsSection
			 402A of the Public Health Service Act (42 U.S.C. 282a) is amended by striking
			 paragraphs (1) through (3) of subsection (a) and inserting the
			 following:
				
					(1)$40,000,000,000
				for fiscal year 2010; and
					(2)such sums as may
				be necessary for each of fiscal years 2011 and
				2012.
					.
			(b)Office of the
			 DirectorSubparagraph (b) of section 402A of the Public Health
			 Service Act (42 U.S.C. 282a(b)) is amended by striking 2007 through
			 2009 and inserting 2010 through 2012.
			
